Judgment, Supreme Court, New York County (Ira F. Beal, J.), rendered June 20, 2001, convicting defendant, after a jury trial, of six counts each of robbery in the first and second degrees, and sentencing him, as a second felony offender, to an aggregate term of 30 years, unanimously affirmed.
Defendant’s various arguments concerning evidence of an uncharged crime are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that the evidence concerning a robbery in Queens, including details of the manner in which the aborted robbery was about to be committed, was necessary to link defendant to a revolver that, in turn, linked him to the charged crimes (see People v Kemp, 291 AD2d 236 [2002], lv denied 98 NY2d 652 [2002]). Furthermore, the prosecutor did not violate the court’s advance ruling on this subject. In any event, were we to find any error relating to the uncharged crime evidence, we would find it to be harmless in view of the overwhelming evidence of defendant’s guilt.
We perceive no basis for reducing the sentence.
We have considered and rejected defendant’s remaining claims, including those contained in his pro se supplemental brief. Concur—Mazzarelli, J.P., Marlow, Ellerin, Gonzalez and Catterson, JJ.